Title: To James Madison from Thomas Jefferson, 2 August 1816
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Aug. 2. 16.
        
        Mrs. Randolph, Ellen & myself intended before this to have had the pleasure of seeing mrs. Madison and yourself at Montpelier as we mentioned to mr. Coles; but three days ago mrs. Randolph was taken with a fever, which has confined her to her bed ever since. It is so moderate that we are in the hourly hope of it’s leaving her and, after a little time to recruit her strength, of carrying our purpose into execution, which we shall lose no time in doing. In the mean time I salute mrs. Madison & yourself with unceasing affection & respect
        
          Th: Jefferson
        
      